TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00412-CR
                                       NO. 03-15-00413-CR
                                       NO. 03-15-00414-CR



                                     Adam Perez, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
            NOS. D-1-DC-14-100090, D-1-DC-14-100091 & D-1-DC-14-100092
              HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Adam Perez filed notices of appeal seeking to challenge his “convictions” in three

district court causes. However, there are no judgments of conviction in these underlying causes,

only hung-jury orders stating in each cause that the court declared a mistrial.1

               With certain exceptions not implicated here, this Court has jurisdiction to consider

an appeal filed by a criminal defendant only after a final judgment of conviction. See Tex. Code

Crim. Proc. art. 44.02 (providing that criminal defendant may appeal conviction); State v. Sellers,

790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990) (noting that defendant’s general right to appeal

under Article 44.02 “has always been limited to appeal from a ‘final judgment’”); Workman v. State,


       1
         The record reflects that the notices of appeal were filed the day before the district court
signed the three hung-jury orders.
343 S.W.2d 446, 447 (Tex. Crim. App. 1961) (holding that court’s judgment discharging

criminal defendant from liability was not appealable judgment). Absent any judgments of conviction,

we lack jurisdiction to consider Perez’s appeals. See Ballard v. State, Nos. 01-08-00947-CR,

01-08-00948-CR, 2009 Tex. App. LEXIS 7936, at *2-3 (Tex. App.—Houston [1st Dist.] Oct. 8, 2009,

no pet.) (mem. op., not designated for publication) (dismissing one appeal for want of jurisdiction

because underlying cause was dismissed and had no judgment of conviction against appellant).

               Accordingly, we dismiss these appeals for want of jurisdiction. See Tex. R. App.

P. 43.2(f).



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 28, 2015

Do Not Publish




                                                2